DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 08 February 2022. Claim 19 has been amended. Claims 1-18 and 20 have been cancelled. Claims 21-39 have been added. Therefore, claims 19 and 21-39 are presently pending in this application.
Claims 19 and 21-39 have been found allowable based on the examiner’s amendment below and examiner’s reasons for allowance below.
Terminal Disclaimer
The terminal disclaimer, filed 07 March 2022, is compliant with 37 CFR 1.321.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Bowen on 07 March 2022.
The application has been amended as follows: 
In claim 19, in line 23 replace “an exterior surface” with --a side exterior surface--. In lines 24-27 replace “wherein a thickness of the continuous side wall is formed by a width extending from the exterior surface to the interior surface, 
In claim 22, in line 3 replace “plurality of ribs” with --plurality of interior ribs--.
In claim 24, in line 2 replace “an exterior surface” with --the exterior surface--.
In claim 29, in lines 2-3 replace “an exterior surface” with --the exterior surface--.
In claim 30, in line 2 replace “the side wall” with --the continuous side wall--.
In claim 31, in line 2 replace “an exterior surface” with --the exterior surface--. In lines 4-7 replace “the plurality of interior ribs, and wherein the continuous side wall forms a trailing edge downstream from the exterior surface of the frame, and the continuous side wall includes a height extending from the 
In claim 32, in line 2 replace “at least one rib that is axially aligned with another rib” with --a first rib that is axially aligned with a second rib--.
In claim 34, in line 2 replace “wherein each of the pair of rigidizer arms” with --wherein each rigidizer arm of the pair of rigidizer arms--.
In claim 37, in line 7 replace “plurality of ribs” with --plurality of interior ribs--. In line 11 replace “an exterior surface” with --the exterior surface--. In lines 19-20 replace “the side wall” with --the continuous side wall--.
In claim 38, in line 2 replace “an exterior surface” with --the exterior surface--. In lines 4-7 replace “the plurality of interior ribs, and wherein the continuous side wall forms a trailing edge downstream from the exterior surface of the frame, and the continuous side wall includes a height extending from the exterior surface of the frame to the trailing edge of the continuous side wall, and the height” with --the plurality of interior ribs, and the height--. In lines 9-10 replace “at least one rib that is axially aligned with another rib” with --a first rib that is axially aligned with a second rib--.
In claim 39, in line 2 replace “wherein each of the pair of rigidizer arms” with --wherein each rigidizer arm of the pair of rigidizer arms--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 08, with respect to the  have been fully 
Reasons for Allowance
Claims 19 and 21-39 have been found allowable. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 19, “A mask system to deliver of a flow of air at a positive pressure with respect to ambient air pressure to an entrance to the patient's airways including at least the entrance of a patient's nares to ameliorate sleep disordered breathing, the mask system comprising: a frame, wherein the frame includes an opening structured to receive the flow of air at the positive pressure for breathing by a patient; a cushion provided to the frame, the cushion constructed and arranged to seal with a region of the patient's face surrounding at least the entrance to the patient's nares, wherein the frame and the cushion form a plenum chamber pressurizable to the positive pressure above ambient air pressure; and a mask vent constructed and arranged to allow exhaust of gases exhaled by the patient from an interior of the plenum chamber to ambient, the mask vent including: a plurality of vent holes each extending through a thickness of the frame and each including a vent exit, a continuous side wall structured to surround the plurality of vent exits formed by the plurality of vent holes, and a plurality of interior ribs arranged within the continuous side wall, wherein the continuous side wall includes a side exterior surface and an opposite interior surface, wherein a thickness of the continuous side wall is formed by a width extending from the side exterior surface to the interior surface, wherein the continuous sidewall has a height extending from an exterior surface of the frame to a top exterior 
The closet prior arts of record are Ng et al. (2009/0050156 A1), Lockhart et al. (9,242,061 B2), Drew et al. (7,159,587 B2) and Rodes et al. (2014/0347663 A1).
In figures 2-18-1 to 2-18-2 Ng discloses a patient interface to deliver of a flow of air at a positive pressure with respect to ambient air pressure to an entrance to the patient's airways including at least the entrance of a patient's nares to ameliorate sleep disordered breathing, the patient interface comprising: a plenum chamber 1624 pressurizable to a positive pressure above ambient air pressure (see paras. [0002]-[0003]), said plenum chamber 1624 including a connection port structured to receive a flow of air at the positive pressure for breathing by a patient (see para. [0119]): a seal-forming structure constructed and arranged to seal with a region of the patient’s face surrounding the entrance to the patient’s airways (see fig. 2-18-1 and para. [0119]), the seal-forming structure having a hole therein such that the flow of air at the positive 
In alternate embodiment shown in figures 2-21-1 and 2-21-3 - 2-21-4 Ng teaches an elbow assembly 1845 with a mask vent 1854 (see para. [0202]) including a plurality of vent holes 1856/1858 each extending through a thickness of the frame (see figure 2-21-3) and each including a vent exit along the exterior surface of the frame (see fig. 2-21-1), a continuous side wall structured to surround the vent exits of the vent holes 1856/1858 (see fig. 2-21-1), and that the vent holes 1856/1858 have a length of 4.5 mm (see para. [0210]). 
In figures 10-15 Lockhart teaches a plurality of interior ribs 66 arranged within the continuous side wall 60, each of the plurality of interior ribs 66 structured and arranged to extend from the continuous side wall 60 and at least partially into the venting area (see fig. 11), wherein the plurality of interior ribs 66 are spaced around a perimeter of the continuous side wall 60 to at least partially divide the exhaust vent flow exiting the vent exits 64 (see col. 6, lines 16-56). 
In figures 7-8 Drew teaches a respiratory mask 100 having an insert 82 with a peripheral flange 90 which has a continuous sidewall and projecting outward from the exterior of the mask 100 (see col. 5, lines 59-67, col. 6, lines 4-6, and lines 31). 
In figure 10 Rodes teaches that a noise dampening device 304 has an exhaust tube 336 venting gas away from the device 304 with a height of 15cm (see para. [0068]). 

Therefore, the prior art does not disclose the limitations as recited in amended claim 19, which has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore, claims 19 and 21-39 have been found allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785